Exhibit 10.1

 

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT

 

THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on April 23, 2010 between Joseph J. Buttigieg III (hereafter
“Executive”) and Comerica Incorporated, a Delaware corporation, for the benefit
of Comerica Incorporated, Comerica Bank, all of their past, present and future
subsidiaries, affiliates, predecessors, and successors, and all of their
subsidiaries and affiliates, (hereafter all individually and collectively
referred to as “Comerica”). This Agreement sets forth the complete understanding
and agreement between Comerica and Executive relating to Executive’s employment
and cessation of employment with Comerica.  This Agreement shall be effective as
of the Effective Date (as defined in Paragraph 18 below), and in the event the
Effective Date does not occur, this Agreement shall be void ab initio.

 

Accordingly, Executive and Comerica hereby agree as follows:

 

1.                                      Separation from Employment.  Executive
and Comerica agree that Executive’s employment with Comerica shall terminate
effective May 4, 2010 (the “Separation Date”).

 

2.                                      Public Announcement.  Comerica shall
issue an announcement of Executive’s departure from Comerica by May 4, 2010.

 

3.                                      Resignation from Boards and Committees. 
Effective before or as of May 4, 2010, Executive shall resign from any and all
positions he holds as an officer, member or manager of Comerica and any and all
positions he holds as a member of a Comerica board or committee.

 

4.                                      Return of Comerica Property.  Executive
shall return to Comerica, no later than the close of business on the Separation
Date, all property of Comerica including, but

 

Page 1 of 20

--------------------------------------------------------------------------------


 

not limited to, automobile, customer information, personal computer, laptop,
Blackberry, keys, identification cards, access cards, corporate credit cards,
and files or other documents received, compiled or generated by or for Executive
in connection with or by virtue of his employment with Comerica.  Executive’s
automobile shall be returned to Comerica at a location designated by Comerica.

 

5.                                      Compensation and Benefits.  In
consideration for the release of claims set forth in Paragraph 6, the covenants
set forth in Paragraphs 7, 8, 9, 10 and 11 and such other promises of Executive
as set forth in this Agreement, Comerica agrees that it shall pay or provide to
Executive the following payments and benefits:

 


A.                                      PRIOR TO THE SEPARATION DATE, SO LONG AS
EXECUTIVE CONTINUES TO BE EMPLOYED BY COMERICA, COMERICA SHALL CONTINUE TO PAY
EXECUTIVE HIS REGULAR BASE SALARY AT THE RATE IN EFFECT AS OF IMMEDIATELY PRIOR
TO THE DELIVERY OF THIS AGREEMENT, IN ACCORDANCE WITH THE PAYROLL PRACTICES OF
COMERICA APPLICABLE TO SIMILARLY SITUATED EXECUTIVES.


 


B.                                      PRIOR TO THE SEPARATION DATE, SO LONG AS
EXECUTIVE CONTINUES TO BE EMPLOYED BY COMERICA, EXECUTIVE SHALL CONTINUE TO BE
ELIGIBLE TO PARTICIPATE IN COMERICA’S HEALTH, WELFARE BENEFIT AND RETIREMENT
PLANS IN WHICH EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR TO THE DELIVERY OF THIS
AGREEMENT, AS SUCH PLANS MAY BE IN EFFECT FROM TIME TO TIME.


 


C.                                       FOLLOWING THE SEPARATION DATE,
EXECUTIVE SHALL BE ELIGIBLE TO ELECT CONTINUATION COVERAGE UNDER COMERICA’S
HEALTHCARE BENEFIT PLANS IN ACCORDANCE WITH SECTION 4980B (“COBRA”) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE TERMS OF THE
APPLICABLE PLAN.

 

Page 2 of 20

--------------------------------------------------------------------------------


 


ASSUMING EXECUTIVE ELECTS COBRA CONTINUATION COVERAGE UNDER COMERICA’S MEDICAL
BENEFIT PLAN, EXECUTIVE SHALL BE ELIGIBLE TO CONTINUE MEDICAL BENEFIT PLAN
COVERAGE UNDER COBRA FOR THE PERIOD OF COVERAGE UNDER COBRA, WITH THE COST OF
SUCH COVERAGE TO BE PAID BY EXECUTIVE PURSUANT TO THE TERMS GENERALLY APPLICABLE
TO RETIRED EMPLOYEES OF COMERICA AS IN EFFECT FROM TIME TO TIME.  EXECUTIVE’S
CONVERSION RIGHTS UNDER OTHER INSURANCE PROGRAMS FOLLOWING THE SEPARATION DATE
SHALL BE DETERMINED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE PLAN.

 


D.                                      COMERICA SHALL REIMBURSE EXECUTIVE FOR
REASONABLE AND DOCUMENTED BUSINESS EXPENSES INCURRED BY EXECUTIVE ON OR BEFORE
THE SEPARATION DATE, IN ACCORDANCE WITH THE TERMS OF COMERICA’S POLICY IN EFFECT
AS OF THE SEPARATION DATE.


 

e.                                       Executive will receive, pursuant to the
terms of the 1999 Amended and Restated Comerica Incorporated Deferred
Compensation Plan (“DCP”) and the 1999 Comerica Incorporated Amended and
Restated Common Stock Deferred Incentive Award Plan (“DIAP”), distributions from
his accounts, if any, under those plans, payable in accordance with his prior
elections, the terms of the DCP and the DIAP, and applicable laws including, but
not limited to, Section 409A of the Code.  Such distributions will be subject to
all applicable taxes, FICA and other withholding and deductions required by law
and will be made pursuant to the distribution schedule followed under the
administrative procedures of the DCP and the DIAP, and applicable laws
including, but not limited to, Section 409A of the Code.

 

Page 3 of 20

--------------------------------------------------------------------------------


 

f.                                        Stock options granted to Executive
under the Comerica Incorporated 2006 Amended and Restated Long-Term Incentive
Plan (the “LT Incentive Plan”) shall be governed by the terms of the LT
Incentive Plan and the respective grant agreements evidencing the grant of such
options.

 

g.                                       At the meeting of the Comerica
Incorporated Governance, Compensation and Nominating Committee (the “Committee”)
scheduled for April 27 2010, Comerica will recommend to the Committee that
Executive’s restricted shares of Comerica Incorporated common stock that are not
vested as of the Separation Date shall fully vest as of the Separation Date,
subject to the execution and delivery by Executive of this Agreement at least
eight (8) calendar days prior to the Separation Date and his non-revocation of
this Agreement and such other terms and conditions of the LT Incentive Plan and
the grant agreements evidencing the grant of such restricted stock, including
Executive’s obligation to satisfy all tax withholding obligations.

 

h.                                      To the extent provided by the Amended
and Restated Bylaws of Comerica Incorporated, Article V, Section 12, Comerica
agrees to defend, indemnify and hold Executive harmless from and against all
liability for actions taken by him within the scope of his responsibilities so
long as his conduct in any such matter was consistent with the standards
contained in such Article V, Section12.


 


6.                                      RELEASE OF CLAIMS.  IN CONSIDERATION FOR
THE PAYMENTS AND OTHER BENEFITS PROVIDED TO EXECUTIVE BY THIS AGREEMENT,
INCLUDING THOSE DESCRIBED ABOVE IN PARAGRAPH 5,

 

Page 4 of 20

--------------------------------------------------------------------------------


 


CERTAIN OF WHICH EXECUTIVE IS NOT OTHERWISE ENTITLED, AND THE SUFFICIENCY OF
WHICH EXECUTIVE ACKNOWLEDGES, EXECUTIVE FURTHER AGREES, AS FOLLOWS:


 


A.                                      FOR HIMSELF AND FOR ALL PEOPLE ACTING ON
HIS BEHALF (SUCH AS, BUT NOT LIMITED TO, HIS FAMILY, HEIRS, EXECUTORS,
ADMINISTRATORS, PERSONAL REPRESENTATIVES, AGENTS AND/OR LEGAL REPRESENTATIVES),
EXECUTIVE AGREES TO WAIVE ANY AND ALL CLAIMS OR GRIEVANCES WHICH HE MAY HAVE
AGAINST COMERICA AND COMERICA’S PAST OR PRESENT STOCKHOLDERS, DIRECTORS,
OFFICERS, TRUSTEES, AGENTS, REPRESENTATIVES, ATTORNEYS, EMPLOYEES, IN THEIR
INDIVIDUAL OR REPRESENTATIVE CAPACITIES, AND ANY AND ALL EMPLOYEE BENEFIT PLANS
AND THEIR RESPECTIVE PAST, CURRENT AND FUTURE TRUSTEES AND ADMINISTRATORS
(HEREAFTER, COLLECTIVELY, THE “RELEASED PARTIES”).  BY HIS SIGNATURE HERETO,
EXECUTIVE, FOR HIMSELF AND FOR ALL PEOPLE ACTING ON HIS BEHALF, FOREVER AND
FULLY RELEASES AND DISCHARGES ANY AND ALL OF THE RELEASED PARTIES FROM ANY AND
ALL CLAIMS, CAUSES OF ACTION, CONTRACTS, GRIEVANCES, LIABILITIES, DEBTS,
JUDGMENTS, AND DEMANDS, INCLUDING BUT NOT LIMITED TO ANY CLAIMS FOR ATTORNEY
FEES, THAT EXECUTIVE EVER HAD, NOW HAS, OR MAY HAVE BY REASON OF OR ARISING IN
WHOLE OR IN PART OUT OF ANY EVENT, ACT OR OMISSION OCCURRING ON OR PRIOR TO THE
EFFECTIVE DATE OF THIS AGREEMENT.  THIS RELEASE INCLUDES, BUT IS NOT LIMITED TO,
ANY AND ALL CLAIMS OF ANY NATURE THAT RELATE TO EXECUTIVE’S EMPLOYMENT BY OR
TERMINATION OF EMPLOYMENT WITH COMERICA.  THIS RELEASE INCLUDES, BUT IS NOT
LIMITED TO: CLAIMS OF PROMISSORY ESTOPPEL, FORCED RESIGNATION, CONSTRUCTIVE
DISCHARGE, LIBEL, SLANDER, DEPRIVATION OF DUE PROCESS, WRONGFUL OR RETALIATORY
DISCHARGE,

 

Page 5 of 20

--------------------------------------------------------------------------------


 


DISCHARGE IN VIOLATION OF PUBLIC POLICY, BREACH OF CONTRACT, BREACH OF IMPLIED
CONTRACT, INFLICTION OF EMOTIONAL DISTRESS, DETRIMENTAL RELIANCE, INVASION OF
PRIVACY, NEGLIGENCE, MALICIOUS PROSECUTION, FALSE IMPRISONMENT, FRAUD, ASSAULT
AND BATTERY, INTERFERENCE WITH CONTRACTUAL OR OTHER RELATIONSHIPS, OR ANY OTHER
CLAIM UNDER COMMON LAW.  THIS RELEASE ALSO SPECIFICALLY INCLUDES, BUT IS NOT
LIMITED TO: ANY AND ALL CLAIMS UNDER ANY FEDERAL, STATE, AND/OR LOCAL LAW,
REGULATION, OR ORDER PROHIBITING DISCRIMINATION, INCLUDING THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, THE TEXAS COMMISSION ON HUMAN RIGHTS ACT, THE
PUBLIC EMPLOYMENT DISCRIMINATION ACT, THE TEXAS FREE ENTERPRISE AND ENTERPRISE
ACT OF 1938, THE TEXAS PAYDAY LAW, THE TEXAS MINIMUM WAGE ACT OF 1970, TOGETHER
WITH ANY AND ALL CLAIMS UNDER THE FAIR CREDIT REPORTING ACT, THE UNIFORM
SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT, THE EMPLOYEE RETIREMENT
SECURITY INCOME SECURITY ACT, THE FAMILY MEDICAL LEAVE ACT, OR ANY OTHER
FEDERAL, STATE, AND OR LOCAL LAW, REGULATION, OR ORDER RELATING TO EMPLOYMENT,
AS THEY ALL HAVE BEEN OR MAY BE AMENDED.  IT IS EXECUTIVE’S INTENT, BY EXECUTING
THIS AGREEMENT, TO RELEASE ALL CLAIMS AS SPECIFIED ABOVE TO THE MAXIMUM EXTENT
PERMITTED BY LAW, WHETHER SAID CLAIMS ARE PRESENTLY KNOWN OR UNKNOWN.


 


B.                                      TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EXECUTIVE AGREES THAT HE HAS NOT FILED, NOR WILL HE EVER FILE, A LAWSUIT
ASSERTING ANY CLAIMS WHICH ARE RELEASED BY THIS AGREEMENT, OR TO ACCEPT ANY
BENEFIT FROM ANY LAWSUIT

 

Page 6 of 20

--------------------------------------------------------------------------------


 


WHICH MIGHT BE FILED BY ANOTHER PERSON OR GOVERNMENT ENTITY BASED IN WHOLE OR IN
PART ON ANY EVENT, ACT, OR OMISSION WHICH IS THE SUBJECT OF EXECUTIVE’S RELEASE.


 


C.                                       EXECUTIVE UNDERSTANDS AND AGREES THAT,
OTHER THAN THE PAYMENTS AND BENEFITS EXPRESSLY ENUMERATED IN THIS AGREEMENT, HE
IS NOT ENTITLED TO RECEIVE ANY OTHER COMPENSATION, INCENTIVE, WAGE, VACATION OR
OTHER PAID TIME OFF, LEAVE, BENEFIT OR OTHER PAYMENT FROM COMERICA, OTHER THAN
ANY VESTED BENEFITS TO WHICH HE MAY BE ENTITLED UNDER THE COMERICA INCORPORATED
RETIREMENT PLAN, THE COMERICA INCORPORATED PREFERRED SAVINGS [401(K)] PLAN, THE
AMENDED AND RESTATED BENEFIT EQUALIZATION PLAN FOR EMPLOYEES OF COMERICA
INCORPORATED, THE 1999 COMERICA INCORPORATED AMENDED AND RESTATED DEFERRED
COMPENSATION PLAN, THE 1999 COMERICA INCORPORATED AMENDED AND RESTATED COMMON
STOCK DEFERRED INCENTIVE AWARD PLAN, AND THE COMERICA INCORPORATED AMENDED AND
RESTATED EMPLOYEE STOCK PURCHASE PLAN, IN EACH CASE IN ACCORDANCE WITH THE TERMS
OF SUCH PLANS AND ANY VALID ELECTIONS THEREUNDER.  IN ADDITION, PRIOR TO
NOVEMBER 23, 2004, A PORTION OF THE EXECUTIVE’S INCENTIVE BONUS ATTRIBUTABLE TO
THE THREE-YEAR PERFORMANCE PERIOD UNDER THE MIP WAS AUTOMATICALLY INVESTED IN
COMMON STOCK THAT IS NON-TRANSFERRABLE UNTIL HE TERMINATES EMPLOYMENT WITH
COMERICA (SOMETIMES REFERRED TO AS THE NON-DEFERRED 3-YEAR AWARD PROGRAM OR
PLAN) (THE “NON-DEFERRED ACCOUNT”).  EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
SHARES IN HIS NON-DEFERRED ACCOUNT FOLLOWING HIS SEPARATION DATE.  EXECUTIVE

 

Page 7 of 20

--------------------------------------------------------------------------------


 


AGREES THAT HE IS NOT ENTITLED TO ANY BENEFITS UNDER ANY OTHER PROGRAM OR PLAN
OF COMERICA.


 


D.                                      THE PROVISIONS OF THIS PARAGRAPH 6 DO
NOT APPLY TO ANY CLAIM EXECUTIVE MAY HAVE FOR REPRESENTATION AND INDEMNIFICATION
PURSUANT TO PARAGRAPH 5(H) ABOVE.


 

7.                                      Disclosure of Information.  Executive
hereby acknowledges that he has been and will continue to have access and
exposure to confidential and proprietary information of Comerica and trade
secrets, including details of the business or affairs of Comerica, its
subsidiaries or affiliates (including, without limitation, planning information
and strategies, information and/or strategies for the prosecution and/or defense
of any matter that is now or may be in the future the subject of any lawsuit,
dispute, controversy, claim and/or regulatory action, financial information,
organizational structure, strategic planning, sales and marketing strategies,
distribution methods, data processing and other systems, personnel policies and
compensation plans and arrangements); any customer or advertising lists; any
information, knowledge or data of a technical nature (including, without
limitation, methods, know-how, processes, discoveries, machines, or research
projects); any information, knowledge or data relating to future developments
(including without limitation, tax planning research and development, future
marketing or merchandising); or any and all other trade secrets (collectively,
“Confidential Information”).  Confidential Information does not include
(i) information already known or independently developed by Executive from
public sources or information in the public domain, (ii)

 

Page 8 of 20

--------------------------------------------------------------------------------


 

information in the public domain through no wrongful act of the recipient, or
(iii) information received by Executive from a third party who was free to
disclose it.  Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica.  Executive hereby agrees that he shall not use, commercialize or
disclose such Confidential Information or information as to the existence and/or
provisions of this Agreement to any person or entity, except to such individuals
as approved by Comerica in writing prior to any such disclosure or as otherwise
required by law.  Executive’s obligations pursuant to this Paragraph shall
survive the termination of this Agreement.

 


8.                                      COOPERATION.  EXECUTIVE AGREES THAT IN
THE EVENT OF A LEGAL PROCEEDING (WHETHER THREATENED OR PENDING, WHETHER
INVESTIGATIVE, ADMINISTRATIVE, OR JUDICIAL) INVOLVING MATTERS OF WHICH HE HAS
KNOWLEDGE BY VIRTUE OF THE POSITIONS EXECUTIVE HELD DURING HIS EMPLOYMENT AT
COMERICA, EXECUTIVE SHALL DISCLOSE TO COMERICA AND ITS COUNSEL ANY FACTS KNOWN
TO EXECUTIVE WHICH MIGHT BE RELEVANT TO SAID LEGAL PROCEEDING AND SHALL
COOPERATE FULLY WITH COMERICA AND ITS COUNSEL SO AS TO ENABLE COMERICA TO
PRESENT ANY CLAIM OR DEFENSE WHICH IT MAY HAVE RELATING TO SUCH MATTERS.  FOR
PURPOSES OF THIS PARAGRAPH, “COOPERATE FULLY” SHALL MEAN THAT EXECUTIVE SHALL
MAKE HIMSELF REASONABLY AVAILABLE FOR INTERVIEWS, DEPOSITIONS, AND TESTIMONY AS
DIRECTED BY COMERICA OR ITS COUNSEL, AND SHALL FURTHER EXECUTE TRUTHFUL
STATEMENTS, DECLARATIONS, OR AFFIDAVITS PERTAINING TO SUCH MATTERS AT THE
REQUEST OF COMERICA OR ITS COUNSEL.  EXECUTIVE SHALL BE REIMBURSED FOR ANY

 

Page 9 of 20

--------------------------------------------------------------------------------


 


REASONABLE OUT OF POCKET EXPENSES THAT HE MAY INCUR AS A RESULT OF HIS
COMPLIANCE WITH THIS PARAGRAPH, SUBJECT TO COMERICA’S EXPENSE REIMBURSEMENT
POLICIES.  NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED AS REQUIRING EXECUTIVE
TO BE NON-TRUTHFUL OR AS PREVENTING HIM FROM DISCLOSING INFORMATION THAT WOULD
BE CONSIDERED ADVERSE TO COMERICA OR REQUIRING HIM TO DO ANYTHING IN VIOLATION
OF ANY APPLICABLE LAW, RULE OR REGULATION.


 


9.                                      NON-DISPARAGEMENT.


 


A.                                      EXECUTIVE AGREES THAT HE WILL MAKE NO
DISPARAGING REMARKS ABOUT COMERICA, ITS PARENT AND/OR AFFILIATES, THEIR
RESPECTIVE BUSINESSES, PRODUCTS OR SERVICES, ANY CURRENT OR FORMER DIRECTOR, THE
CHAIRMAN AND CHIEF EXECUTIVE OFFICER, OR ANY OF HIS DIRECT REPORTS, OR THEIR
POLICIES, PROCEDURES OR PRACTICES (INCLUDING BUT NOT LIMITED TO, BUSINESS,
LENDING, OR CREDIT POLICIES, PROCEDURES OR PRACTICES) TO ANY THIRD PARTIES,
INCLUDING BUT NOT LIMITED TO, CUSTOMERS OR PROSPECTIVE CUSTOMERS OF COMERICA. 
IT IS AGREED AND UNDERSTOOD THAT NOTHING IN THIS PARAGRAPH 9(A) SHALL BE
CONSTRUED TO PRECLUDE EXECUTIVE FROM (1) TESTIFYING TRUTHFULLY PURSUANT TO
SUBPOENA OR AS OTHERWISE REQUIRED BY LAW, (2) ENGAGING IN ANY ACTION CONSISTENT
WITH PUBLIC POLICY, OR (3) COOPERATING IN ANY INTERNAL OR GOVERNMENT
INVESTIGATION TO THE EXTENT SUCH COOPERATION IS MANDATED BY POLICY, REGULATION
OR STATUTE.  EXECUTIVE AGREES THAT HE SHALL PROVIDE NOTICE TO COMERICA IN
ADVANCE OF ANY SUCH COOPERATION OR TESTIMONY, UNLESS SUCH NOTICE IS PROHIBITED. 
IT IS FURTHER UNDERSTOOD THAT NOTHING IN THIS PARAGRAPH 9(A) SHALL BE CONSTRUED
TO PRECLUDE EXECUTIVE FROM DISCHARGING HIS LEGAL

 

Page 10 of 20

--------------------------------------------------------------------------------


 


OBLIGATIONS TO ANY ADMINISTRATIVE OR REGULATORY AGENCIES OR AUDITING ENTITIES.


 


B.                                      COMERICA AGREES THAT THE CHAIRMAN AND
CHIEF EXECUTIVE OFFICER AND HIS DIRECT REPORTS WILL NOT MAKE ANY DISPARAGING
REMARKS REGARDING EXECUTIVE OR EXECUTIVE’S PERFORMANCE WHILE EMPLOYED AT
COMERICA AND WILL RESPOND TO ANY INQUIRIES REGARDING EXECUTIVE’S SEPARATION WITH
THE STATEMENT THAT EXECUTIVE RETIRED FROM COMERICA. IT IS AGREED AND UNDERSTOOD
THAT NOTHING IN THIS PARAGRAPH 9(B) SHALL BE CONSTRUED TO PRECLUDE THOSE COVERED
FROM (1) TESTIFYING TRUTHFULLY PURSUANT TO SUBPOENA OR AS OTHERWISE REQUIRED BY
LAW, (2) ENGAGING IN ANY ACTION CONSISTENT WITH PUBLIC POLICY, OR
(3) COOPERATING IN ANY INTERNAL OR GOVERNMENT INVESTIGATION TO THE EXTENT SUCH
COOPERATION IS MANDATED BY POLICY, REGULATION OR STATUTE.  IT IS FURTHER AGREED
AND UNDERSTOOD THAT NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO PRECLUDE
COMERICA FROM DISCHARGING ITS LEGAL OBLIGATIONS TO ITS BOARDS OF DIRECTORS, ANY
ADMINISTRATIVE OR REGULATORY AGENCIES OR AUDITING ENTITIES.


 


10.                               NON-COMPETITION AND NON-SOLICITATION.  PRIOR
TO THE SEPARATION DATE AND FOR THE PERIOD ENDING TWO (2) YEARS AFTER THE
EXECUTION OF THIS AGREEMENT, EXECUTIVE AGREES THAT HE SHALL NOT, DIRECTLY OR
INDIRECTLY, FOR HIS OWN ACCOUNT OR IN CONJUNCTION WITH ANY OTHER PERSON OR
ENTITY, WHETHER AS AN EMPLOYEE, SHAREHOLDER, PARTNER, INVESTOR, PRINCIPAL,
AGENT, REPRESENTATIVE, PROPRIETOR, CONSULTANT, OR IN ANY OTHER CAPACITY, DO ANY
OF THE FOLLOWING:


 


A.                                      ENTER INTO OR ENGAGE IN ANY BUSINESS IN
COMPETITION WITH THE BUSINESSES CONDUCTED BY COMERICA IN THE STATES OF MICHIGAN,
CALIFORNIA, TEXAS,

 

Page 11 of 20

--------------------------------------------------------------------------------


 


ARIZONA OR FLORIDA.  FOR PURPOSES OF THIS PARAGRAPH 10(A), EXECUTIVE SHALL BE
“IN COMPETITION WITH COMERICA” IF (1) EXECUTIVE ACCEPTS EMPLOYMENT OR SERVES AS
AN AGENT, EMPLOYEE, DIRECTOR OR CONSULTANT TO, A COMPETITOR OF COMERICA, OR
(2) EXECUTIVE ACQUIRES OR HAS AN INTEREST (DIRECT OR INDIRECT) IN ANY FIRM,
CORPORATION, PARTNERSHIP OR OTHER ENTITY ENGAGED IN A BUSINESS THAT IS
COMPETITIVE WITH COMERICA.  THE MERE OWNERSHIP OF LESS THAN 1% DEBT AND/OR
EQUITY INTEREST IN A COMPETING ENTITY WHOSE STOCK IS PUBLICLY HELD SHALL NOT BE
CONSIDERED AS HAVING A PROHIBITED INTEREST IN A COMPETITOR, AND NEITHER SHALL
THE MERE OWNERSHIP OF LESS THAN 5% DEBT AND/OR EQUITY INTEREST IN A COMPETING
ENTITY WHOSE STOCK IS NOT PUBLICLY HELD.  FOR PURPOSES OF THIS PARAGRAPH 10(A),
ANY COMMERCIAL BANK, SAVINGS AND LOAN ASSOCIATION, SECURITIES BROKER OR DEALER,
OR OTHER BUSINESS OR FINANCIAL INSTITUTION THAT OFFERS ANY MAJOR SERVICE OFFERED
BY COMERICA AS OF THE SEPARATION DATE, AND WHICH CONDUCTS BUSINESS IN MICHIGAN,
CALIFORNIA, TEXAS, ARIZONA OR FLORIDA, SHALL BE DEEMED A COMPETITOR;


 


B.                                      REQUEST OR ADVISE ANY INDIVIDUAL OR
COMPANY THAT IS A CUSTOMER OF COMERICA TO WITHDRAW, CURTAIL, OR CANCEL ANY SUCH
CUSTOMER’S ACTUAL OR PROSPECTIVE BUSINESS WITH COMERICA;


 


C.                                       SOLICIT, INDUCE OR ATTEMPT TO INDUCE
ANY CUSTOMERS OF COMERICA WITH WHOM EXECUTIVE HAD PROFESSIONAL CONTACT OR WITH
RESPECT TO WHOM HE WAS PRIVY TO ANY INFORMATION DURING THE TWO (2) YEAR PERIOD
PRIOR TO THE SEPARATION DATE TO PATRONIZE ANY BUSINESS THAT IS COMPETITIVE WITH
COMERICA; AND

 

Page 12 of 20

--------------------------------------------------------------------------------


 


D.                                      SOLICIT OR INDUCE OR ATTEMPT TO SOLICIT
OR INDUCE ANY EMPLOYEE, AGENT OR CONSULTANT OF COMERICA TO TERMINATE HIS OR HER
EMPLOYMENT, REPRESENTATION, OR OTHER RELATIONSHIP WITH COMERICA.


 

During the two-year period following the execution of this Agreement, Executive
may request an exception to this provision.  The request must be made in
writing, describe the scope and nature of the engagement, and directed to
Comerica’s Chief Legal Officer.  Any exception will be at Comerica’s sole
discretion.

 


11.                               REPRESENTATION.  EXECUTIVE REPRESENTS AND
WARRANTS:


 


A.                                      EXECUTIVE HAS NO KNOWLEDGE OF OR IS NOT
OTHERWISE AWARE OF, HAS NO EVIDENCE OF AND/OR HAS NOT REPORTED TO ANY PERSON,
ORGANIZATION AND/OR GOVERNMENTAL OR REGULATORY AUTHORITY ANY OF THE FOLLOWING:
(I) ANY VIOLATION BY THE RELEASED PARTIES OF ANY SECURITIES AND/OR OTHER LAWS,
RULES AND REGULATIONS APPLICABLE TO COMERICA, (II) ANY BREACH BY COMERICA AND/OR
BY ANY RELEASED PARTY OF ANY FIDUCIARY DUTY OR OBLIGATION TO ANY PERSON,
ORGANIZATION AND/OR GOVERNMENTAL OR REGULATORY AUTHORITY, AND/OR (III) ANY
VIOLATION BY ANY RELEASED PARTY OF COMERICA’S CODE OF BUSINESS CONDUCT AND
ETHICS FOR EMPLOYEES, SENIOR FINANCIAL OFFICER CODE OF ETHICS, OR CODE OF
BUSINESS CONDUCT AND ETHICS FOR MEMBERS OF THE BOARD OF DIRECTORS, EACH AS
AMENDED AND/OR RESTATED.


 


B.                                      EXECUTIVE HAS A SPECIAL RELATIONSHIP OF
TRUST AND CONFIDENCE WITH COMERICA AND ITS CUSTOMERS AND CLIENTS, WHICH CREATES
A HIGH RISK AND OPPORTUNITY FOR EXECUTIVE TO MISAPPROPRIATE THE RELATIONSHIP AND
GOODWILL EXISTING BETWEEN COMERICA AND SUCH ENTITIES AND INDIVIDUALS.  EXECUTIVE
FURTHER

 

Page 13 of 20

--------------------------------------------------------------------------------


 


ACKNOWLEDGES THAT, AT THE OUTSET OF HIS EMPLOYMENT WITH COMERICA AND THROUGHOUT
HIS EMPLOYMENT WITH COMERICA, EXECUTIVE RECEIVED, AND CONTINUES TO RECEIVE
AND/OR HAVE ACCESS TO COMERICA AND COMERICA’S CLIENTS’ PROPRIETARY CONFIDENTIAL
INFORMATION, SPECIALIZED TRAINING AND GOODWILL THAT HE WOULD NOT OTHERWISE HAVE
BUT FOR HIS EMPLOYMENT WITH COMERICA.  THEREFORE, EXECUTIVE AGREES THAT IT IS
FAIR AND REASONABLE FOR COMERICA TO TAKE STEPS TO PROTECT ITSELF FROM THE RISK
OF MISAPPROPRIATION OF COMERICA’S TRADE SECRETS INCLUDING BUT NOT LIMITED TO ITS
BUSINESS RELATIONSHIPS, GOODWILL, PROPRIETARY INFORMATION, SPECIALIZED TRAINING,
AND OTHER CONFIDENTIAL INFORMATION.  EXECUTIVE AGREES HE HAS CAREFULLY
CONSIDERED THE NATURE AND EXTENT OF THE RESTRICTIONS PLACED UPON HIM AND THE
REMEDIES CONFERRED UPON COMERICA IN THIS AGREEMENT AND HAS HAD THE OPPORTUNITY
TO RETAIN LEGAL COUNSEL AT HIS OWN EXPENSE TO REVIEW THIS AGREEMENT.  EXECUTIVE
AGREES THE RESTRICTIONS ARE REASONABLE IN TIME AND GEOGRAPHIC SCOPE AND ARE
NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF COMERICA AND ITS
CUSTOMERS AND DO NOT CONFER A BENEFIT ON COMERICA THAT IS OUT OF PROPORTION TO
THE RESTRICTIONS PLACED ON EXECUTIVE.

 


12.                               DISPUTE RESOLUTION.


 


A.                                      EARLY RESOLUTION CONFERENCE.  THIS
AGREEMENT IS UNDERSTOOD TO BE CLEAR AND ENFORCEABLE AS WRITTEN AND IS EXECUTED
BY BOTH PARTIES ON THAT BASIS.  HOWEVER, SHOULD EXECUTIVE LATER CHALLENGE ANY
PROVISION AS UNCLEAR, UNENFORCEABLE, OR INAPPLICABLE TO ANY COMPETITIVE OR OTHER
ACTIVITY THAT EXECUTIVE INTENDS TO ENGAGE IN, EXECUTIVE WILL FIRST NOTIFY
COMERICA IN

 

Page 14 of 20

--------------------------------------------------------------------------------


 


WRITING AND MEET WITH A COMERICA REPRESENTATIVE AND A NEUTRAL MEDIATOR (IF
EITHER PARTY ELECTS TO RETAIN ONE AT ITS OWN EXPENSE) TO DISCUSS RESOLUTION OF
ANY DISPUTES BETWEEN THE PARTIES.  EXECUTIVE WILL PROVIDE THIS NOTIFICATION AT
LEAST FOURTEEN (14) CALENDAR DAYS BEFORE HE ENGAGES IN ANY ACTIVITY THAT COULD
REASONABLY AND FORESEEABLY FALL WITHIN A QUESTIONED RESTRICTION.  EXECUTIVE’S
FAILURE TO COMPLY WITH THIS EARLY RESOLUTION CONFERENCE REQUIREMENT (THE
“RESOLUTION REQUIREMENT”) SHALL WAIVE HIS RIGHT TO CHALLENGE THE REASONABLE
SCOPE, CLARITY, APPLICABILITY OR ENFORCEABILITY OF THIS AGREEMENT AND ITS
RESTRICTIONS AT A LATER TIME.  COMERICA WILL RESPOND TO EXECUTIVE’S NOTIFICATION
REQUIRED BY THIS PARAGRAPH WITHIN FOURTEEN (14) CALENDAR DAYS FOLLOWING RECEIPT
OF THE WRITTEN NOTIFICATION.  COMERICA’S FAILURE TO RESPOND WITH AN ACCEPTANCE
OR DENIAL WITHIN THE FOURTEEN (14) CALENDAR DAY PERIOD, UNLESS A PARTY HAS
INVOKED THE MEDIATION PROCESS DESCRIBED ABOVE, SHALL WAIVE ITS RIGHT TO
CHALLENGE EXECUTIVE’S ACTIVITY THAT COULD REASONABLY FALL WITHIN A QUESTIONED
RESTRICTION AT A LATER TIME.  ALL RIGHTS OF BOTH PARTIES WILL BE PRESERVED IF
THE RESOLUTION REQUIREMENT IS COMPLIED WITH EVEN IF NO AGREEMENT IS REACHED IN
THE CONFERENCE.


 


B.                                  INJUNCTIVE RELIEF.  IN THE EVENT OF A BREACH
OR THREATENED BREACH OF PARAGRAPHS 6, 7, 8, 9 OR 10 OF THIS AGREEMENT, EXECUTIVE
AGREES THAT COMERICA SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN A TEXAS COURT OF
APPROPRIATE JURISDICTION TO REMEDY ANY SUCH BREACH OR THREATENED BREACH, AND
EXECUTIVE ACKNOWLEDGES THAT MONETARY DAMAGES ALONE WOULD NOT BE

 

Page 15 of 20

--------------------------------------------------------------------------------


 


AN ADEQUATE REMEDY TO COMPENSATE COMERICA FOR THE LOSS OF GOODWILL AND OTHER
HARM TO ITS REPUTATION AND BUSINESS.


 


C.                                          ARBITRATION.  EXCEPT AS PROVIDED IN
PARAGRAPH 12(A) HEREOF, IN THE EVENT OF ANY DISPUTE BETWEEN ANY OF THE RELEASED
PARTIES AND EXECUTIVE RELATING TO EXECUTIVE’S EMPLOYMENT WITH OR SEPARATION FROM
EMPLOYMENT WITH COMERICA, THE TERMS OF AND THE PARTIES’ ENTRY INTO THIS
AGREEMENT AND/OR BREACH OF THIS AGREEMENT, EXECUTIVE AND COMERICA AGREE TO
SUBMIT THE DISPUTE, INCLUDING ANY CLAIMS OF DISCRIMINATION UNDER FEDERAL, STATE
OR LOCAL LAW BY EXECUTIVE, TO FINAL AND BINDING ARBITRATION PURSUANT TO THE
PROVISIONS OF TEXAS STATUTORY LAW AND/OR THE FEDERAL ARBITRATION ACT, 9 U.S.C.
SEC. 1 ET SEQ.  THE ARBITRATION SHALL BE CONDUCTED BY THE NATIONAL CENTER FOR
DISPUTE SETTLEMENT OR A SIMILAR ORGANIZATION MUTUALLY AGREED TO BY THE PARTIES. 
THE ARBITRATION SHALL BE BEFORE A SINGLE, NEUTRAL ARBITRATOR SELECTED BY THE
PARTIES.


 


IN THE EVENT THE PARTIES CANNOT AGREE ON THE SELECTION OF A SINGLE ARBITRATOR,
THE FOLLOWING PROCESS TO SELECT AN ARBITRATION PANEL WILL BE FOLLOWED:  (1) WHEN
A PARTY REASONABLY BELIEVES THAT THERE WILL BE NO AGREEMENT ON THE SELECTION OF
A SINGLE, NEUTRAL ARBITRATOR, THAT PARTY MAY NOTIFY THE OTHER AT THE ADDRESS
PROVIDED IN PARAGRAPH 17 OF THIS AGREEMENT OF THE FACT AN IMPASSE HAS BEEN
REACHED, (2) WITHIN FIVE (5) DAYS OF RECEIPT OF SUCH NOTICE, EACH PARTY MUST
PROVIDE THE OTHER WITH THE NAME OF ITS RESPECTIVE PANEL MEMBER, AND (3) WITHIN
TEN (10) DAYS OF THEIR SELECTION, THE PARTIES’

 

Page 16 of 20

--------------------------------------------------------------------------------


 


PANEL MEMBERS MUST AGREE ON THE THIRD, NEUTRAL MEMBER OF THE ARBITRATION PANEL.


 


THE ARBITRATOR, OR ARBITRATION PANEL (“PANEL”) IF ONE IS UTILIZED, SHALL HAVE
THE POWER TO ENTER ANY AWARD THAT COULD BE ENTERED BY A JUDGE OF A TRIAL COURT
OF THE STATE OF TEXAS, AND ONLY SUCH POWER, AND SHALL FOLLOW THE LAW. 
NOTWITHSTANDING THE FOREGOING, THE ARBITRATOR OR PANEL MAY AWARD REASONABLE
ATTORNEY FEES AND COSTS TO THE PREVAILING PARTY.  IN THE EVENT THE ARBITRATOR OR
PANEL DOES NOT FOLLOW THE LAW, THE ARBITRATOR OR PANEL WILL HAVE EXCEEDED THE
SCOPE OF HIS OR HER AUTHORITY AND THE PARTIES MAY, AT THEIR OPTION, FILE A
MOTION TO VACATE THE AWARD IN COURT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
PARTIES AGREE TO ABIDE BY AND PERFORM ANY AWARD RENDERED BY THE ARBITRATOR.  THE
ARBITRATOR OR PANEL SHALL ISSUE THE AWARD IN WRITING AND THEREIN STATE THE
ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE AWARD IS BASED.  JUDGMENT ON THE
AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN NO EVENT
SHALL THE DEMAND FOR ARBITRATION BE MADE AFTER THE DATE WHEN INSTITUTION OF
LEGAL OR EQUITABLE PROCEEDINGS BASED ON SUCH CLAIM, DISPUTE OR OTHER MATTER IN
QUESTION WOULD BE BARRED BY THE APPLICABLE STATUTE OF LIMITATIONS.  THIS
AGREEMENT TO ARBITRATE SHALL BE SPECIFICALLY ENFORCEABLE UNDER THE PREVAILING
ARBITRATION LAW, AND SHALL BE IN ACCORDANCE WITH THE PROCEDURES ESTABLISHED FOR
ARBITRATION IN THE TEXAS RULES OF CIVIL PROCEDURE.  UNLESS OTHERWISE PROHIBITED
BY LAW, EACH PARTY SHALL BEAR ITS OWN COSTS, INCLUDING, BUT NOT LIMITED TO, ANY
COSTS

 

Page 17 of 20

--------------------------------------------------------------------------------


 


ASSOCIATED WITH THE APPOINTMENT OF ITS PANEL MEMBER IN THE EVENT AN ARBITRATION
PANEL IS CONSTITUTED, IN ANY SUCH ARBITRATION AND SHALL SHARE EQUALLY ANY FEES
OR OTHER EXPENSES CHARGED BY THE NEUTRAL ARBITRATOR FOR SERVICES RENDERED.  THE
PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE THEIR DISPUTES, THEY ARE GIVING
UP THEIR RIGHT TO HAVE THEIR DISPUTES HEARD IN A COURT OF LAW AND, IF
APPLICABLE, BY A JURY.

 

13.          Entire Agreement; TARP Provisions.  This Agreement supersedes all
prior and contemporaneous relationships, agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to the subject matter hereof, to the extent they conflict herewith,
other than the Waiver signed as of November 14, 2008 by Executive in connection
with Comerica’s participation in the United States Department of the Treasury’s
Troubled Assets Relief Program (“TARP”) Capital Purchase Program (the “Waiver”),
and the Capital Purchase Program Senior Executive Officer Consent to Comerica’s
amendments to compensation, bonus, incentive and other benefit plans,
arrangements and agreements in connection with Comerica’s participation in the
United States Department of the Treasury’s TARP Capital Purchase Program, signed
by Executive as of November 14, 2008 (the “Consent”), and, except as otherwise
set forth herein, there are no other agreements between the parties with respect
to the subject matter hereof, other than the Waiver and the Consent.  No
amendment, supplement, modification or waiver of this Agreement shall be implied
or be binding unless in writing and signed by the party against which such
amendment, supplement, modification or waiver is asserted.  No waiver of

 

Page 18 of 20

--------------------------------------------------------------------------------


 

any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver, unless otherwise therein provided;
provided, however, that the Waiver shall not be affected by this sentence.

 


14.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
INTERPRETED AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCEPT AS TO MATTERS
SPECIFICALLY GOVERNED BY FEDERAL STATUTE OR REGULATION.


 


15.                               SEVERABILITY.          THE PROVISIONS OF THIS
AGREEMENT ARE SEVERABLE, AND IF ANY PART OR PORTION OF IT IS FOUND TO BE
UNENFORCEABLE, THE OTHER PORTIONS SHALL REMAIN FULLY VALID AND ENFORCEABLE.


 


16.                               WITHHOLDING.  COMERICA MAY WITHHOLD FROM ANY
AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL
BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


17.                               NOTICE.  ANY NOTICES RELATING TO OR ARISING
OUT OF THIS AGREEMENT SHALL BE SENT BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE ADDRESSED AS FOLLOWS:


 


TO COMERICA:


 


JON W. BILSTROM,


EVP, GOVERNANCE, REGULATORY RELATIONS AND LEGAL AFFAIRS, AND CORPORATE SECRETARY

1717 Main Street, MC 6504

Dallas, Texas 75201

 

To Executive:

 

Joseph J. Buttigieg III

At the address on record with Comerica as of the Separation Date

 


18.                               CONSIDERATION PERIOD, REVOCATION PERIOD AND
EFFECTIVE DATE.  EXECUTIVE CONFIRMS THAT HE HAD AT LEAST TWENTY-ONE (21) DAYS TO
CONSIDER THIS AGREEMENT AND THAT HE

 

Page 19 of 20

--------------------------------------------------------------------------------


 


HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY DURING SAID CONSIDERATION PERIOD
AND PRIOR TO SIGNING THIS AGREEMENT.  FOR AN ADDITIONAL PERIOD OF SEVEN (7) DAYS
FOLLOWING THE SIGNING OF THIS AGREEMENT, EXECUTIVE UNDERSTANDS HE MAY REVOKE HIS
SIGNATURE BY DELIVERY OF A WRITTEN NOTICE OF REVOCATION TO TERRI L. RENSHAW,
SENIOR VICE PRESIDENT AND GENERAL COUNSEL, LITIGATION AND CORPORATE OPERATIONS,
1717 MAIN STREET, 4TH FLOOR, MC 6506, DALLAS, TEXAS, 75201.  THE REVOCATION MUST
BE DELIVERED TO THIS ADDRESS BEFORE 5:00 P.M. CDST ON OR BEFORE THE 7TH DAY
FOLLOWING THE SIGNING OF THIS AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE
AND ENFORCEABLE ON THE EIGHTH (8TH) DAY FOLLOWING ITS EXECUTION BY EXECUTIVE,
PROVIDED HE DOES NOT EXERCISE HIS RIGHT OF REVOCATION AS DESCRIBED ABOVE (THE
“EFFECTIVE DATE”). IF EXECUTIVE FAILS TO SIGN THIS AGREEMENT ON OR BEFORE THE
21ST DAY FROM THE DATE SET FORTH BELOW OR REVOKES HIS SIGNATURE, THIS AGREEMENT
WILL BE WITHOUT FORCE OR EFFECT, AND EXECUTIVE SHALL NOT BE ENTITLED TO ANY OF
THE RIGHTS AND BENEFITS HEREUNDER.


 

Delivered to Executive for his consideration this 9th day of April 2010.

 

 

 

 

Comerica Incorporated

 

 

 

By:

/s/ Jon W. Bilstrom

 

Name:

Jon W. Bilstrom

 

Title:

Executive Vice President

 

Date:

April 23, 2010

 

I, JOSEPH J. BUTTIGIEG III, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS
AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND WAIVING AND RELEASING MY
CLAIMS, ON APRIL 23, 2010.

 

 

/s/ Joseph J. Buttigieg III

 

Joseph J. Buttigieg III

 

Page 20 of 20

--------------------------------------------------------------------------------